IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,468



                      EX PARTE FERNANDO GALINDO, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20080D02188 IN THE 243rd DISTRICT COURT
                          FROM EL PASO COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault causing serious bodily injury and sentenced to ten years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a motion to withdraw and a pro se notice of appeal on Applicant’s behalf.

        The trial court has determined that trial counsel failed to timely file a motion to withdraw and

a pro se notice of appeal on Applicant’s behalf. We find, therefore, that Applicant is entitled to the
                                                                                                       2

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 20080D02188

from the 243rd Judicial District Court of El Paso County. Applicant is ordered returned to that time

at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain

a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the

date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute

an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.



Delivered: December 15, 2010
Do Not Publish